Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Crystal Starr Metz appeals the district court’s' order denying her 18 U.S.C. § 3582(c)(2) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Metz, No. 3:12-cr-00057-GMG-RWT-2, 2014 WL 5810689 (N.D. W. Va. Mar. 7, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED